COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Senior Judge Coleman
Argued at Chesapeake, Virginia


GEORGE ANTHONY WYATT
                                          MEMORANDUM OPINION * BY
v.   Record No. 2722-01-1                JUDGE SAM W. COLEMAN III
                                             DECEMBER 31, 2002
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    Von L. Piersall, Jr., Judge

          Charles B. Lustig, Assistant Public Defender,
          for appellant.

          Eugene Murphy, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     On appeal from his conviction for possessing cocaine, George

Wyatt contends the trial court erred in denying his motions to

suppress evidence seized from him following his arrest and to

strike the seized evidence.   Finding no error, we affirm Wyatt's

conviction.

                                 I.

     In reviewing a trial court's ruling on a motion to

suppress, we view the evidence in the light most favorable to

the prevailing party, and review the "evidence adduced at both

the trial and suppression hearing."    Greene v. Commonwealth, 17


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Va. App. 606, 608, 440 S.E.2d 138, 139 (1994).     See Spivey v.

Commonwealth, 23 Va. App. 715, 721, 479 S.E.2d 543, 546 (1997).

"'The burden is upon [the defendant] to show that th[e] ruling,

when the evidence is considered most favorably to the

Commonwealth, constituted reversible error.'"    McGee v.

Commonwealth, 25 Va. App. 193, 197, 487 S.E.2d 259, 261 (1997) (en

banc) (citation omitted).   While we are bound to review de novo

the ultimate questions of reasonable suspicion and probable cause,

"we are bound by the trial court's findings of historical fact

unless 'plainly wrong' or without evidence to support them and we

give due weight to inferences drawn from those facts by resident

judges and local law enforcement officers."   Id. at 198, 487

S.E.2d at 261.

     So viewed, the evidence established that on May 19, 2001,

Officer V.K. Fountain encountered Wyatt at a corner building in

the Jeffrey Wilson apartment complex, a property of the Portsmouth

Redevelopment Housing Authority (PRHA).   Fountain and Wyatt

conversed briefly about Wyatt's presence on the property.      During

the conversation Wyatt talked about his having coached Fountain's

sons in basketball.   Fountain testified that he asked the

dispatcher to check the name "George Wyatt" for warrants or

trespassing warnings.   When asked specifically on

cross-examination what information he gave to the dispatcher,

Fountain replied, "Mr. Wyatt's pedigree information.        He had



                               - 2 -
provided that to me, his name, date of birth, [and] social

security number."    Although Fountain's investigative narrative

indicated that he "got Wyatt's name and ran it through

dispatch," Fountain testified that this meant he had provided

dispatch with Wyatt's name, date of birth, and social security

number.   At trial, Fountain expressed certainty that he had

provided the dispatcher with Wyatt's date of birth and social

security number in addition to his name.

     The dispatcher informed Fountain that another police officer

previously had warned Wyatt to stay off the property.    Fountain

arrested Wyatt for trespassing and searched him incident to the

arrest.   Fountain found crack cocaine in the right front pocket

of Wyatt's shorts.

                                 II.

     On appeal, Wyatt contends Fountain did not possess probable

cause to arrest him and that the trial court should have

suppressed the evidence due to the unlawful arrest and ensuing

search.

     A police officer may arrest a suspect without a warrant

where the officer has probable cause to believe that a

misdemeanor has been committed in his presence.    See Langston v.

Commonwealth, 28 Va. App. 276, 284, 504 S.E.2d 380, 383 (1998).

           "[P]robable cause exists when the facts and
           circumstances within the officer's
           knowledge, and of which he has reasonably



                                - 3 -
          trustworthy information, alone are
          sufficient to warrant a person of reasonable
          caution to believe that an offense has been
          or is being committed." "The test of
          constitutional validity is whether at the
          moment of arrest the arresting officer had
          knowledge of sufficient facts and
          circumstances to warrant a reasonable man in
          believing that an offense has been
          committed." To establish probable cause,
          the Commonwealth must show "a probability or
          substantial chance of criminal activity, not
          an actual showing of such activity."

Ford v. City of Newport News, 23 Va. App. 137, 143-44, 474

S.E.2d 848, 851 (1996) (citations omitted).

     Pursuant to Code § 18.2-119, a person is guilty of a Class

1 misdemeanor when he "goes upon or remains upon the lands,

buildings or premises of another, or any portion or area

thereof, after having been forbidden to do so, either orally or

in writing, by the owner, lessee, custodian or other person

lawfully in charge thereof . . . ."    In denying the motion to

suppress, the trial court resolved any conflict regarding

Fountain's testimony in the Commonwealth's favor, and ruled that

Fountain had provided the dispatcher with Wyatt's name, date of

birth, and social security number.     We do not disturb this

factual determination, which is supported by credible evidence

in the record.   See Mills v. Commonwealth, 14 Va. App. 459, 468,

418 S.E.2d 718, 723 (1992) (where a trial court's factual

finding is supported by credible evidence, it will not be

overturned on appeal).   Upon supplying Wyatt's personal



                               - 4 -
information to the dispatcher and learning that Wyatt had been

warned previously to stay off PRHA property, Fountain possessed

probable cause to believe that Wyatt was violating Code

§ 18.2-119.   Accordingly, Fountain was justified in arresting

Wyatt and in searching him incident to that arrest.   See United

States v. Robinson, 414 U.S. 218, 224 (1973).

     For the foregoing reasons, the trial court did not err in

denying the motions to suppress and to strike the evidence.

Wyatt's conviction is affirmed.



                                                   Affirmed.




                               - 5 -